Citation Nr: 0025557	
Decision Date: 09/25/00    Archive Date: 10/04/00

DOCKET NO.  97-11 630	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether the claim of entitlement to service connection 
for residuals of a right foot injury is well-grounded.  

2.  Entitlement to service connection for residuals of a 
right foot injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his brother



ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel


INTRODUCTION

The veteran had active service from April 1952 to April 1955.  
This appeal originally arose from an October 1994 rating 
decision, which denied service connection for residuals of a 
left foot injury. The veteran was accorded a hearing before a 
hearing officer at the RO in January 1995, and a copy of the 
transcript of that hearing has been added to the claims 
folder.  At the hearing, the veteran clarified that his claim 
was a claim of service connection for residuals of a right 
foot injury.  In a remand in December 1998, the Board of 
Veterans' Appeals (Board) concluded that the veteran had 
withdrawn the issue of service connection for residuals of a 
left foot injury from appellate consideration, and the Board 
directed the RO to take no further action with regard to that 
issue.  


FINDING OF FACT

The claim of service connection for residuals of a right foot 
injury is plausible.  


CONCLUSION OF LAW

The claim of service connection for residuals of a right foot 
injury is well-grounded.  38 U.S.C.A. § 5107(a) (West 1991 & 
Supp. 2000).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's service medical records were largely destroyed 
in a fire at the National Personnel Records Center (NPRC) 
many years ago.  The veteran's military separation 
examination report, dated in April 1955, was not destroyed in 
the NPRC fire.  The examination report shows that the 
veteran's lower extremities were normal on clinical 
evaluation.  In November 1992, information obtained from 
hospital admission card data created by the Office of the 
Surgeon General of the Department of the Army was associated 
with the claims folder.  The hospital admission card data 
reflects the veteran's hospital admissions in 1953 and 1954, 
but the data do not show medical treatment for an injury to 
his right foot.  

In January 1995, a letter from Yves J. Jerome, M.D., was 
added to the claims folder.  Dr. Jerome indicated that he had 
provided medical treatment to the veteran for complaints of 
right lower extremity pain, including pain in his right heel.  

In a hearing in January 1995, before a hearing officer at the 
RO, the veteran's representative noted that the veteran had 
recently undergone right foot surgery at the VA Medical 
Center in Philadelphia, Pennsylvania (Philadelphia VAMC).  
The veteran testified that, he injured his right foot in 
service.  He stated that, at the time of his injury, he was 
standing under a truck which had been mechanically raised for 
maintenance.  A motorized fan was behind the veteran as he 
was positioned under the truck, and when he moved out from 
under the truck, not realizing that he was near the fan, his 
foot was caught in the fan.  The veteran testified that he 
sustained a cut on the back of his right heel.  He was taken 
to the dispensary, and his cut was sutured.  Thereafter, he 
was restricted to light duty for approximately 90 days, and 
he was given pain pills.  The veteran's brother also 
testified at the hearing, indicating that he witnessed the 
veteran's injury.  He stated that the back of the veteran's 
shoe was sliced open by the fan.  The veteran added that he 
was treated for his right foot injury at Fort Meade, 
Maryland, before his separation from service.  After service, 
he did not seek VA medical treatment.  The nearest hospital 
was 80 miles from his home, and he did not have 
transportation.  He subsequently received medical treatment 
for his right foot from a physician he identified as "Dr. 
Frank", who is now deceased.  The veteran asserted that he 
also had problems with his right knee, because he favored the 
knee due to his right foot injury.  He added that he recalled 
that the injury to his right foot occurred in late 1953.  

In March 1995, records of VA medical treatment of the veteran 
were associated with the claims folder.  In a report of a 
July 1994 VA x-ray study of the veteran's right foot at the 
Philadelphia VAMC, the examiner noted that there was no 
evidence of fracture or inflammatory arthritis.  A prominent 
hallux valgus deformity was present, with associated 
degenerative changes.  The examiner's impression was of a 
hallux valgus deformity, with associated degenerative 
changes.  The examiner further indicated that there might 
have been a past surgical procedure at the level of the 
tarsometatarsal joint.  VA medical records, dating from 
September 1992 to October 1994, included a September 1994 
report of a medical treatment.  The examiner noted the 
veteran complained of right post-medial ankle and arch pain, 
and he gave a history of laceration in service near the area 
of the pain.  The examiner's assessment was of tendonitis and 
neuritis secondary to scar tissue and resolving.  In an 
October 1994 medical report, the examiner observed a surgical 
scar approximately five centimeters superior to the floor 
over the veteran's right Achilles tendon.  The examiner noted 
that the veteran was requesting a new leg brace due to 
discomfort with the brace he was using.  The veteran 
indicated that a recent steroid injection at the site of the 
posterior tibial nerve had helped with symptoms characterized 
by a locking of his leg.  The examiner's assessment included 
traumatic tibial nerve injury with related muscular 
denervation and tarsal tunnel symptoms.  A report of a VA 
electromyographic study (EMG) of the veteran's right foot, 
dated in November 1994, included the veteran's complaint of 
right foot pain, especially over the great toe and the medial 
aspect of the right foot, for the previous ten years.  The 
pain was increasing in severity.  Following clinical 
evaluation, the examiner noted that the clinical findings 
were compatible with a chronic L5 radiculopathy on the right 
side.  The examiner reported that there was no evidence of 
peroneal nerve entrapment neuropathy, or posterior tibial 
nerve entrapment neuropathy.  

In a May 1997 statement, the veteran reported that his 
efforts to obtain records of medical treatment by Dr. Frank 
had been unsuccessful.  He submitted a letter, dated in May 
1997, from Dr. Jerome.  Dr. Jerome indicated that the veteran 
had been his patient since 1964, and that he had treated the 
veteran for injuries of the Achilles tendon, and injury and 
fracture of the great toe and heel.  Dr. Jerome noted that 
the veteran's acute injury occurred in Japan while he was in 
the service, and the injuries resulted from a fan.  Chronic 
sequelae of the injuries had been treated from 1964 to the 
present.  Dr. Jerome reported having treated the veteran for 
symptom flareups in more recent years including, pain, 
limitation of motion, and functional restriction of the 
Achilles tendon, the first toe and the heel.  

In a September 1997 statement, the veteran's brother again 
indicated that he witnessed the veteran's right foot injury 
and medical treatment in service.  

In December 1997, a second letter dated in May 1997 from Dr. 
Jerome, was associated with the claims folder.  Dr. Jerome 
indicated that he had provided medical treatment to the 
veteran for residuals of an injury to his right foot, which 
occurred during the veteran's service.  

Records of VA medical treatment of the veteran, dating from 
April 1995 to August 1997, were added to the claims folder in 
December 1997.  These records include several medical reports 
indicating the veteran was complaining of chronic right foot 
pain from what he reported to be a laceration of his Achilles 
tendon which occurred during the war.  

In December 1998, the Board remanded the case to the RO.  
Noting that the veteran's service medical records had been 
largely destroyed in a fire at the NPRC, the remand directed 
that the RO inform the veteran that he could submit 
alternative evidence in support of his claim.  The RO was 
also directed to request that Dr. Jerome submit complete 
clinical records of his treatment of the veteran's right 
foot.  

The RO forwarded a letter to the veteran in March 1999, 
informing him that he could submit alternative sources of 
evidence.  In reply, the veteran submitted a statement, which 
was received in April 1999, from Ms. [redacted].  Ms. [redacted] 
said she recalled the veteran receiving medical treatment for 
his right foot in December 1955, from a physician she 
identified as "Dr. Rhylie".  In a subsequent telephone 
conversation with personnel at the RO in July 1999, Ms. [redacted] 
explained that she and the veteran had lived in the same 
town.  Ms. [redacted] added that the veteran and her husband had 
entered service at the same time, they had both been injured, 
but they had not served in the same unit.  She had been 
employed in Dr. Rhylie's office, and recalled that the 
veteran walked with a limp.  

Additionally, in a June 1999 statement, Mr. [redacted]
indicated that the veteran visited him at his home in 1957, 
and he complained of an injury to his right heel during the 
Korean War.  In a statement received in June 1999, Mr. [redacted] 
[redacted] reported that he had known the veteran in 1956, 
and he recalled the veteran's references to his war wound.  
The veteran had stated that he had injured his right foot 
when it was hit by a motor fan.

In response to a request by the RO that he provide copies of 
his clinical records of treatment of the veteran's right 
foot, Dr. Jerome submitted a July 1999 letter, in which he 
again indicated that he had treated the veteran as a patient 
since 1964.  Dr. Jerome repeated his earlier statements that 
the veteran injured his right Achilles tendon, his right 
great toe, and that he fractured his right heel in service.  
No additional records were submitted by Dr. Jerome.  

In statements from the veteran and his representative dated 
in April 2000 and may 2000, it was reported that Dr. Rhylie 
was deceased and that no medical records of treatment of the 
veteran by Dr. Rhylie were available.  



Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2000).  A 
person who submits a claim for benefits under a law 
administered by VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial tribunal that the claim is well-grounded.  VA shall 
assist such a claimant in developing facts pertinent to the 
claim.  38 U.S.C.A. § 5107(a) (West 1991).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order for a claim for service 
connection to be well-grounded, there must be competent 
medical evidence of current disability (a medical diagnosis), 
of incurrence or aggravation of a disease or injury in 
service (lay or medical evidence), and of a nexus between the 
in-service injury or disease and the current disability 
(medical evidence).  Caluza v. Brown, 7 Vet. App. 498 (1995).  

In this case, there is VA and private medical evidence of 
current right foot disabilities.  Therefore, the first 
element of Caluza is fulfilled.  The veteran is competent to 
state that he injured his right foot in service.  The second 
requirement of Caluza is met.  Dr. Jerome has provided 
several statements reporting that he treated the veteran for 
injuries to his right lower extremity which occurred in 
service.  These statements may be reasonably read as 
comprising medical evidence relating the veteran's right foot 
disorder to service.  Therefore, the nexus requirement of 
Caluza is satisfied, and the claim of service connection for 
residuals of a right foot injury is well-grounded.  To that 
extent, the claim should be granted.  

By way of further explanation, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit Court) has 
held that the well-groundedness requirement of 38 U.S.C.A. 
§ 5107(a) serves as a "gatekeeping" function in the claims 
process, to weed out claims which are so lacking in merit 
that benefits cannot possibly be awarded, regardless of the 
assistance VA may be able to provide in development of

facts in support of such claims.  See Hensley v. West, 212 
F.3d 1255 (Fed.Cir. 2000).  The Federal Circuit Court has 
also held that the evidentiary threshold for establishing a 
well-grounded claim is low.  See Epps v. Gober, 126 F.3d 1464 
(Fed.Cir. 1997).  

In light of the foregoing precedent of the Federal Circuit 
Court, the Board notes that, at the time of the December 1998 
remand, the Board sought to obtain additional medical 
evidence, which the record suggested existed.  Specifically, 
Dr. Jerome had, in several letters, indicated that he had 
treated the veteran as a patient since 1964, he further 
indicated that the veteran had sustained an injury or 
injuries to his right foot in service, and he stated that he 
based his conclusions regarding the veteran's right foot on 
clinical records of the medical treatment he had previously 
provided the veteran.  Accordingly, the Board concluded that 
the claim at issue was potentially well-grounded.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).  

The Board did not request in the remand that the veteran be 
accorded a VA medical examination because the state of the 
then-existing evidentiary record showed only that the claim 
was potentially well-grounded, rather than being well-
grounded.  In this regard, the Board notes that Dr. Jerome's 
letters did not make clear whether his opinion that the 
current right foot pathology was related to injury in 
service, was based exclusively on history furnished by the 
veteran.  

Additional medical evidence, specifically the evidence 
referred to in the remand and comprised of the clinical 
records of Dr. Jerome, was not obtained.  In response to the 
RO's request for copies of the clinical records of his 
medical treatment of the veteran's right foot, Dr. Jerome 
submitted a letter reiterating his previous statement about 
the veteran's right foot.  However, following the Federal 
Circuit Court decision in the Hensley case, noted above, the 
Board currently finds that Dr. Jerome's statements can be 
reasonably interpreted as satisfying the medical nexus 
requirement of Caluza, and the claim at issue is well-
grounded.  



ORDER

The claim of service connection for residuals of a right foot 
injury is well-grounded, and to this extent, the appeal as to 
this issue is granted.  


REMAND

The evidence currently of record is insufficient to permit a 
fair and impartial adjudication of the claim on its merits.  
The current record does not contain a medical opinion which, 
based on a review of the pertinent clinical evidence, 
specifies whether it is at least as likely as not that 
currently identified residuals of a right foot injury are 
related to an event in service or are otherwise related to 
service.  

Where, as here, a well-grounded claim has been submitted, VA 
has a duty to assist the veteran in the development of facts 
pertinent to his claim.  38 U.S.C.A. § 5107(a).  

Accordingly, the claim of service connection for residuals of 
a right foot injury is REMANDED to the RO for the following:

1.  The veteran is to be accorded a VA 
examination to determine the nature and 
etiology of his residuals of a right foot 
injury.  The claims folder and a copy of 
this remand must be made available for 
review by the examining physician in 
conjunction with the examination and the 
examiner must report that the review has 
been accomplished.  All clinical findings 
should be reported in detail, and x-rays 
of the right foot, including the heel, 
should be taken.  The attention of the 
examining physician should be 
particularly called to letters in the 
claims folder from Yves J. Jerome, M.D., 
as well as the fact that he has failed to 
furnish clinical records of his reported 
treatment of the veteran.  The examiner 
must furnish an opinion as to whether it 
is at least as likely as not that any 
currently identified residuals of a right 
foot injury are related to an injury in 
service or are otherwise related to 
service.  

2.  Thereafter, the RO should 
readjudicate the claim of service 
connection for residuals of a right foot 
injury to determine whether the claim may 
be granted.  If the claim remains denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond.  

The case should then be returned to the Board for further 
appellate review, if otherwise in order.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 State. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

 

